PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BURJA et al.
Application No. 16/133,091
Filed: 17 Sep 2018
For: EUKARYOTIC MICROORGANISMS FOR PRODUCING LIPIDS AND ANTIOXIDANTS
:
:
:
:	DECISION ON PETITION
:
:
:


CORRECTED DECISION

The decisions mailed November 02, 2020 (auto grant) and December 14, 2020, was issued in error and is hereby VACATED in place of the mailing of this new decision.

This is a corrected decision on the petition under 37 CFR 1.137(b), filed November 20, 2020, which is being treated under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of April 07, 2020, which set a shortened statutory period for reply of three months.  A three (3) months extension of time under 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 07, 2020.  A Notice of Abandonment was mailed November 02, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,360, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2,100; and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $220 extension of time fee submitted on October 08, 2020, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account as authorized. 

Telephone inquiries concerning this decision should be directed to the JoAnne Burke at (571) 272-4584. 

This application is being referred to Technology Center Art Unit 1653 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions